Appeal by the defendant from a resentence of the Supreme Court, Kings County (McKay, J.), imposed March 24, 2011, upon *809his convictions of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to a determinate term of imprisonment previously imposed on November 8, 2000.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term which included the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Jones, 94 AD3d 1146 [2012]; People v John, 92 AD3d 896 [2012]; People v Mills, 90 AD3d 1076 [2011]; People v Douglas, 89 AD3d 959 [2011]; People v Harris, 86 AD3d 543, 543-544 [2011]). Rivera, J.P., Chambers, Roman and Cohen, JJ., concur.